                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Maceo Sandy Scott, Jr.,                  )
                                         )
                Plaintiff,               )             Civil Action No.: 3:19-cv-00907-JMC
                                         )
                v.                       )
                                         )                           ORDER
Fifth Judicial Circuit, General Sessions )
Court; G. Thomas Cooper, Jr., Circuit    )
Judge; L. Casey Manning, Circuit Judge, )
                                         )
                Defendants.              )
____________________________________)

       Before the court for review is the Magistrate Judge’s Report and Recommendation

(“Report”) filed on May 2, 2019 (ECF No. 14). The Report addresses Plaintiff Maceo Sandy Scott,

Jr.’s (“Plaintiff”) Complaint alleging violations of his constitutional rights by the Fifth Judicial

Circuit General Sessions Court and South Carolina Circuit Judges G. Thomas Cooper and L. Casey

Manning. (ECF No. 14 at 1.)         The court ACCEPTS the Magistrate Judge’s Report and

incorporates it herein by reference. For the reasons set out in the Report, the court DISMISSES

Plaintiff’s Complaint (ECF No. 1) without prejudice and without issuance and service of process.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (ECF No. 14 at 1–7.) As brief background, on March 26, 2019,

Plaintiff, proceeding pro se, filed the Complaint against the Fifth Judicial Circuit and Judges G.

Thomas Cooper, Jr., and L. Casey Manning. (ECF No. 1.) On April 11, 2019, the Magistrate

Judge entered an order granting Plaintiff an opportunity to correct pleading defects by amending

his Complaint. (ECF No. 8.) Plaintiff was informed that an amended complaint would replace

the original Complaint and should be complete in and of itself. (Id.) Plaintiff was warned that

                                                 1
failure to file an amended complaint or correction of the identified deficiencies would result in the

Magistrate Judge’s recommendation that the district court should dismiss the claim without leave

for further amendment. (Id. at 6–7.) On April 29, 2019, Plaintiff responded with a letter in

response to the order; however, Plaintiff merely restated his original allegations. (ECF No. 11.)

       On May 2, 2019, the Magistrate Judge entered her Report. (ECF No. 14.) The Report

recommends dismissing Plaintiff’s Complaint (ECF No. 1) without prejudice for three (3) reasons.

(Id. at 3–6.) First, considering Plaintiff’s claims against Judges Manning and Cooper, the

Magistrate Judge reasoned that, “[a]s Plaintiff’s claims against [the] Judges . . . relate to their

judicial actions, they are entitled to judicial immunity.” (Id. at 3–4.) Second, turning to Plaintiff’s

naming of the Fifth Judicial Circuit General Sessions Court as a defendant, the Magistrate Judge

concluded “the ‘Fifth Judicial Circuit General Sessions Court’. . . is not a ‘person’ subject to suit

under § 1983.” (Id. at 4.) Finally, “[t]o the extent Plaintiff seeks dismissal of his state charges,

his Complaint is subject to dismissal based upon the Younger doctrine.” (Id. at 5.) As part of the

Report, the Magistrate Judge advised the parties that they may file specific, written objections to

the Report within fourteen (14) days of the issuance of the Report. (Id. at 7.)

                                II. STANDARD OF REVIEW

       The Magistrate Judge’s Report and Recommendation is made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02 for the District Court of South Carolina. The Magistrate

Judge only makes a recommendation to this court, and the recommendation has no presumptive

weight. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The responsibility to make a final

determination remains with this court. Id. at 271. This court engages in a de novo review of those

portions of the Report and Recommendation to which the parties have made specific objections.

See 28 U.S.C. § 636(b)(1). See also Fed. R. Civ. P. 72(b)(3). The court may accept, reject or



                                                  2
modify, in whole or in part, the Magistrate Judge’s recommendation or recommit the matter with

instructions. See 28 U.S.C. § 636(b)(1).

                                       III. DISCUSSION

       On May 2, 2019, as part of the Report, the Magistrate Judge notified the parties of their

right to file objections by May 16, 2019. (ECF No. 14 at 7.) Neither of the parties filed any

objections to the Report by this date. However, Plaintiff did submit a letter dated May 14, 2019,

requesting that the court “issue the summons on all necessary personnel” and hold “a fair hearing

from all involved individuals.” (ECF No. 16.)

       In the absence of objections to the Magistrate Judge’s Report, this court is not required to

provide an explanation for adopting the recommendations without modification. See Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983). Absent objections, the court must only ensure that there

is no clear error on the face of the record in order to accept the recommendations. Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72

advisory committee’s note). If a party fails to file specific, written objections to the Report, the

party forfeits the right to appeal the court’s decision concerning the Report. 28 U.S.C. § 636(b)(1);

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).

Accordingly, since none of the parties filed any objections to the Report, and the court observes

no clear error on the face of the record, the court accepts the Magistrate Judge’s Report. See

Diamond, 416 F.3d at 315; Camby, 718 F.2d at 199.

                                       IV. CONCLUSION

       After a thorough and careful review of the record, the court finds that the Magistrate

Judge’s Report and Recommendation provides an accurate summary of the facts and law in this

case. Accordingly, the court ACCEPTS the Magistrate Judge’s Report and Recommendation



                                                 3
(ECF No. 14) and incorporates it herein by reference. For the reasons set out in the Report, the

court DISMISSES Plaintiff’s Complaint (ECF No. 1) without prejudice and without issuance and

service of process.

       IT IS SO ORDERED.




                                                   United States District Judge
June 6, 2019
Columbia, South Carolina




                                               4
